Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  June 18, 2014                                                                                       Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                      Stephen J. Markman
  148041 & (91)                                                                                           Mary Beth Kelly
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano,
  LINDA THURSFIELD,                                                                                                  Justices
           Plaintiff-Appellant,
  v                                                                SC: 148041
                                                                   COA: 302186
                                                                   Oakland CC: 05-070476-CK
  DAVID THURSFIELD,
           Defendant-Appellee.

  _________________________________________/

          On order of the Court, the application for leave to appeal the October 8, 2013
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court. The motion to
  strike is DENIED.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          June 18, 2014
         d0611
                                                                              Clerk